Case 18-55697-lrc      Doc 354     Filed 03/13/21 Entered 03/15/21 13:26:54                 Desc Main
                                   Document     Page 1 of 6


                                                                             Filed in U.S. Bankruptcy Coup
                                                                                    Atlanta, Georgia
         IN THE UNITED STATES BANKRUPTCY COURT OF THE
                   NORTHERN DISTRICT OF GEORGIA                                   MAR 13 2021




  CASSANDRA JOHNSON-LAN DRY                                                CHAPTER 7
  DEBTOR                                                                  BRC I 8-55697LRC




  CORRECTION: PROOF DEBTOR WAS IN ATTENDANCE AT HEARING MARCH 11,
  2021 REGARDING THE OBJECTION TO APPLICATION OF HERBERT
  BROADFOOT II ESQ, FOR ALLOWANCE OF COMPENSATION AS COUNSEL FOR
  THE CHAPTER 7 TRUSTEE.

         Debtor, Cassandra Johnson-Landry submitted proof of attendance for scheduled hearing

  on March 11, 2021. Debtor stated, Johnathan Adams USTP served as substitute for the assigned

  USTP. Debtor submitted summarization of meeting on March 11, 2021, which, also served as

  verification of attendance via phone conference provided by A T and T conference calling.

  (EXHIBIT A). Given, Mr, Johnathan Adams did not identify himself as the one of the Trial

  Attorney for Region 21, but as Johnathan Adams on behalf or for the USTP. Debtor assumed

  the UST was a substitute UST, given assigned R. Jeneane Treace UST was not present.

  (EXHIBIT B).

         Debtor formally submits this correction for the purpose of docketing and to correct

  statement within the referenced summarization above.



  13kh Day of March, 202A

                 ALA?*
  CASSANDRA JOH te.N-LAND                       SE
  678.860.3621
  CJLandry1967@gmail.com
Case 18-55697-lrc   Doc 354    Filed 03/13/21 Entered 03/15/21 13:26:54   Desc Main
                               Document     Page 2 of 6




         IN THE UNITED STATES BANKRUPTCY COURT OF THE
                   NORTHERN DISTRICT OF GEORGIA
                     CERTIFICATE OF SERVICE


  I, CASSANDRA JOHNSON-LANDRY, DEBTOR, CURRENTLY SUBMIT VIA USPS

 CORRECTION: PROOF DEBTOR WAS IN ATTENDANCE AT HEARING MARCH 11.

  2021 REGARDING THE OBJECTION TO APPLICATION OF HERBERT

  BROADFOOT II ESO, FOR ALLOWANCE OF COMPENSATION AS COUNSEL FOR

 THE CHAPTER 7 TRUSTEE S. GREGORY HAYS. DEBTOR IS OVER THE AGE OF 21

  YEARS,

  R, JENEANE TREACE UST
  Office of The United States Trustee
  75 Ted Turner Drive, S.W., Room 362
  Atlanta, GA 30303

  SOHNATHAN ADAMS, ESQ,
  Office of The United States Trustee
  75 Ted Turner Drive, S.W., Room 362
  Atlanta, GA 30303

 S. Gregory Hays
 296 Peachtree Road NW, STE 555
 Atlanta Ga, 30305

  Herbert Broadfoot II, Esq
  296 Peachtree Road NW, STE 555
  Atlanta Ga, 30305



r           A
     Day of Marc  digli„,
      111,070001b4.
 CASSANDRA J loHNSON-LANDRY, PRO SE
 678.860.3621
 CJLandry1967@gmail.com
Case 18-55697-lrc   Doc 354   Filed 03/13/21 Entered 03/15/21 13:26:54   Desc Main
                              Document     Page 3 of 6




                                EXHIBIT A
Case 18-55697-lrc        Doc 354     Filed 03/13/21 Entered 03/15/21 13:26:54              Desc Main
                                     Document     Page 4 of 6




                                                                     2.021
            IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGI
                                                                                          777-


  CASSANDRA JOHNSON-LANDRY                                                    CHAPTER 7
  DEBTOR                                                                     BRC 1-5 ..,6697LRe
                                                                                 / ey-s75-6.r



  OBJECTION TO APPLICATION OF HERBERT BROADFOOT 11 ESQ, FOR ALLOWANCE
  OF COMPENSATION AS COUNSEL FOR THE CHAPTER 7 TRUSTEE


            Debtor currently objects to the Application of Herbert Broadfoot 11 ESQ, for allowance of

  Compensation as Counsel for the Chapter 7 Trustee.

      A. According to the Handbook for Chapter 7 Trustees the following applies:

  Attorneys and accountants shall not be compensated for performing the statutory duties of the

  irustce. I I U.S.C. § 704, Fed. R. Bankr. P. 20I5(a). The following list includes examples of

  services considered to fall within the duties of a trustee:

   I) Preparing for and examining the debtor at the meeting of creditors in order to verify factual

  matters

   2) Examining.prools of claim and filing routine objections to the allowance of any claim that is

  improper

   3) Investigating the financial affairs of the debtor

  4) Furnishing information to parties in interest .on factual matters

   5)Collecting and liquidating assets of the estate by employing auctioneers or other agents and

  soliciting Offers

                                                    1
Case 18-55697-lrc   Doc 354   Filed 03/13/21 Entered 03/15/21 13:26:54   Desc Main
                              Document     Page 5 of 6




                         EXHIBIT B
        Case 18-55697-lrc             Doc 354       Filed 03/13/21 Entered 03/15/21 13:26:54   Desc Main
                                                    DocumentMember
                                                                 Page    6 of 6
                                                                   Directory Search


                State Bar
                of Georgia
      Mr. Jonathan Stephen Adams

          U.S. Department of Justice- Office of the United States Trustee
          362 Richard Russell Building
          75 Ted Turner Drive, S.W.
          Atlanta, GA 30303


          Phone                                (404) 331-4437


          Fax




       Status                                                        Active Member in Good Standing


       Public Discipline                                             None on Record


       Admit Date                                                    11/16/2009


       Law School                                                    Mercer University-W. George L.S.


       Member of the following sections:                             Bankruptcy Law




iteps• 'hvw4.gabar.org/MemberSearchDetail.cfm/ID=OTc5MDcz                                                  1,1
